DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species a, Figs. 1-8 in the reply filed on 8/3/2022 is acknowledged.  Claims 5, 6, 8-12, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “said vertical raising and lower element” in lines 1-2.  Correction is suggested to “said vertical raising and lowering element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golze (US 4,329,100).
Consider claim 1.  Golze teaches a deployable supply elevator system comprising:  a vertical raising and lowering element (26) coupled to a portion of a vehicle and defining a vertical travel path alongside and parallel to an upright wall of the vehicle, said vertical travel path extending from an upper region of the wall to a lower region of the wall (see fig. 1); and a deployable supply handling platform (18) coupled to said vertical raising and lowering element and movable along said vertical travel path; wherein said vertical raising and lowering element is selectively operable to raise and lower said platform along said vertical travel path (see column 6, lines 35-49); and wherein when said elevator system is in a deployed configuration said platform is positioned proximate the lower region of the wall (figs. 1-2) and when said elevator system is in a stowed configuration said platform is positioned above the upper region of the wall (fig. 3).  Golze’s deployable supply elevator system is capable of use with a transport trailer as recited in the preamble of the claim.
Consider claim 7.  Golze teaches a motor coupled to said vertical raising and lower element to drive said raising and lowering element (see column 7, lines 9-16).
Consider claim 14.  Golze teaches a deployable supply elevator system comprising:  a rotatable supply handling platform (18; rotatable via steering of vehicle 12); and a vertical raising and lowering element (26) coupled to a portion of a vehicle and defining a vertical travel path alongside and parallel to an upright wall of the vehicle, said vertical path extending from a lower region of the wall to an upper region of the wall (see fig. 1); wherein said vertical raising and lowering element is coupled to said platform and configured to raise and lower said platform along said vertical travel path (see column 6, lines 35-49); wherein said vertical raising and lowering element is selectively operable to raise and lower said platform along said vertical travel path (see column 6, lines 35-49); wherein when said elevator system is in a deployed configuration said platform is positioned proximate the lower region of the wall (figs. 1-2), and when said elevator system is in a stowed configuration said platform is positioned above the upper region of the wall (fig. 3); wherein said platform is rotatable above the upper region of the wall when said platform has reached an upper portion of said vertical travel path (rotatable via steering of vehicle 12).  Golze’s deployable supply elevator system is capable of use with a transport trailer as recited in the preamble of the claim.
Consider claim 17.  Golze teaches a motor coupled to said vertical raising and lowering element to drive said raising and lowering element (see column 7, lines 9-16).
Consider claim 20.  Golze teaches that said platform is rotatable about a generally vertical axis that is parallel to said vertical travel path (rotatable via steering of vehicle 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Golze (US 4,329,100) in view of Schroll (US 8,113,760 B1).
Consider claims 2, 3, 15, and 16.  Golze teaches an actuator which is selectively operable to raise and lower said platform along said vertical travel path (see column 7, lines 9-16), but does not explicitly teach a support tube and a screw drive as claimed.  Schroll teaches an actuation mechanism of a self-loading vehicle comprising a support tube (170) defining a keyway (keyway for 150; see figs. 1 and 1A and column 3, lines 40-41) and a screw drive (148) disposed in said support tube.  It would have been obvious to a person having ordinary skill in the art to modify Golze’s system with a support tube and a screw drive as taught by Schroll in order to lift a heavy load while having a small actuator footprint.
Claims 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Golze (US 4,329,100) in view of Hughes (US 7,350,480 B1).
Consider claims 13 and 22.  Golze does not explicitly teach a deployable corral as claimed.  Hughes teaches a deployable corral (100) having a plurality of corral panels (110), wherein when said corral is in a deployed configuration said corral defines a fenced-in corral space adjacent a vehicle (see fig. 1).  It would have been obvious to a person having ordinary skill in the art to modify Golze’s platform with a deployable corral as taught by Hughes in order to provide an enclosure for animals when the vehicle is stationary (see fig. 1 of Hughes).
Consider claim 23.  Golze teaches a deployable elevator system comprising:  a vertical raising and lowering element (26) coupled to a portion of the vehicle and defining a vertical travel path alongside and parallel to an upright wall of the vehicle, said vertical travel path extending from an upper region of the wall to a lower region of the wall (see fig. 1); and a deployable supply mount (18) coupled to said vertical raising and lowering element and movable along said vertical travel path; wherein said vertical raising and lowering element is selectively operable to raise and lower said mount along said vertical travel path (see column 6, lines 35-49); wherein when said elevator system is in a deployed configuration said mount is positioned proximate the lower region of the wall (figs. 1-2) and when said elevator system is in a stowed configuration said mount is positioned above the upper region of the wall (fig. 3).  Golze’s deployable supply elevator system is capable of use with a transport trailer as recited in the preamble of the claim.
Golze does not explicitly teach a deployable corral as claimed.  Hughes teaches a deployable corral (100) having a plurality of corral panels (110), wherein when said corral is in a deployed configuration said corral defines a fenced-in corral space adjacent a vehicle (see fig. 1).  It would have been obvious to a person having ordinary skill in the art to modify Golze’s platform with a deployable corral as taught by Hughes in order to provide an enclosure for animals when the vehicle is stationary (see fig. 1 of Hughes).
Allowable Subject Matter
Claims 4, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various cargo supports for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652